DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed August 17, 2022 has been fully considered and entered.
Drawings
Eleven (11) pages of drawings were filed on October 29, 2020.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
“a series of grooves, said grooves respectively being v-shaped grooves having an apex” (see lines 5-6 of claim 1, lines 5-6; the examiner notes that this limitation was added in the Amendment filed June 9, 2022) and 
“a bank of optical components placed on the glue on the optical sub-assembly externally to the grooves in a direction being optically aligned … to said exposed apexes” (see lines 11-13 of claim 1; the examiner notes that this limitation was added in the Amendment filed June 9, 2022);
“a bank of laser diodes” (see line 2 of claim 4);
“a bank of photodiodes”  (see line 3 of claim 7);
 “a bank of laser diodes and photodetectors” (see lines 3-4 of claim 7),
as described in the amended claims.  The examiner notes that although a bank of optical components was previously recited in alternative form in dependent claims, the claims were not limited to the presence of a bank of optical components (bank of laser diodes and/or bank of photodiodes).  The  amendment filed on June 9, 2022, which limits the claims to an embodiment requiring a bank of optical components suggests the criticality of this feature to the present invention, thus warranting illustration of the feature.
The examiner notes that Figure 13 includes a box (134) intended to show the location of a bank of components on a fixing means (136) on a wafer (132), but a bank of components aligned with a series of v-shaped grooves is not illustrated.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 and 11-14 are objected to because of the following informalities:  “alignement” in line 5 of claim 8 should be – alignment--.  Claims 11-14 contain the deficiencies of any base or intervening claims from which they depend.
Appropriate correction is required.

Examiner’s Note: Product-by-Process, Claims 1 and 4-7
The examiner notes that applicant is claiming the product (optical apparatus intermediate assembly; see the preamble of claims 1 and 4-7) including the process of making the product (a bank of optical components being placed in a direction being optically aligned with inscribed parallel lines of an optical alignment lens, wherein the optical alignment lens having inscribed parallel lines forms part of an assembly apparatus, but does not form part of the optical apparatus intermediate assembly which the claims are drawn to), and therefore claims 1 and 4-7, which depend from claim 1, are of "product-by-process" nature.  
The courts have been holding for quite some time that: the determination of the patentability of a product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985); and that patentability of claim to a product does not rest merely on a difference in the method by which that product is made.  Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the statute is eminently fair and acceptable. In re Brown, 459 F.2d 531, 535, 173 USPQ 685 and 688 (CCPA 1972).  See MPEP §2113.  
The method steps related to alignment with inscribed parallel lines of an optical alignment lens do not imply any additional structure to the intermediate assembly that is not taught or suggested by the prior art. Thus, an intermediate optical assembly apparatus comprising a bank of optical components aligned with exposed apexes of v-shaped grooves to an accuracy of at least one micron, as required by the claims, is sufficient to meet the claimed structure independent of the particular alignment method or alignment assembly apparatus that is used to align the bank of optical components and the apex of the v-grooves with the accuracy of at least one micron.

Examiner’s Note: Product-by-Process, Claims 8 and 11-14
The examiner notes that applicant is claiming the product (wave intermediate assembly; see the preamble of claims 8 and 11-14) including the process of making the product (“the apex being alignable with parallel lines inscribed in a lens of an optical alignment system” and “the optical component being fixed … in optical alignment with at least one of said parallel lines”; see lines 5-9 of claim 8), and therefore claims 8 and 11-14, which depend from claim 8, are of "product-by-process" nature.  
The courts have been holding for quite some time that: the determination of the patentability of a product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985); and that patentability of claim to a product does not rest merely on a difference in the method by which that product is made.  Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the statute is eminently fair and acceptable. In re Brown, 459 F.2d 531, 535, 173 USPQ 685 and 688 (CCPA 1972).  See MPEP §2113.  
The method steps related to alignment with inscribed parallel lines of an optical alignment lens do not imply any additional structure to the intermediate assembly that is not taught or suggested by the prior art. Thus, an intermediate optical assembly apparatus comprising an optical component aligned with an exposed apex of v-shaped grooves to an accuracy of at least one micron, as required by the claims, is sufficient to meet the claimed structure independent of the particular alignment method or alignment assembly apparatus (i.e. a lens with inscribed lines) that is used to align the bank of optical component and the apex of the v-groove with the accuracy of at least one micron.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi et al. (US 5,671,315) in view of Dorrestein et al. (US 2016/0170155 A1) and Ogawa et al. (US 2005/0207695 A1).
Regarding claims 1, 4, and 6; Tabuchi et al. discloses an optical apparatus intermediate assembly (see Figures 7A-7B, 8A-8E) comprising: 
a wafer (silicon substrate 31; see Figures 7A-7B and 8A-8F; see column 7, lines 10-16) having an optical sub-assembly (the optical subassembly includes groove 38 and metal pattern 41, which form a mounting location for a semiconductor optical element 45; see Figures 8F and column 8, lines 50-58); 
the wafer (31) having a layer of glue (adhesive / solder; see column 4, lines 28-59, and column 8, line 59, through column 9, line 5) and a series of grooves (one V-shaped groove 37 is illustrated in Figures 7A-7B and 8A-8F, which illustrate the manufacturing process for the positioning grooves, and Tabuchi et al. teaches that multiple V-shaped grooves 37 may alternatively be present, as illustrated in Figures 10A and 10B), said grooves respectively being v-shaped grooves (37; see column 7, lines 53-55) having an apex (v-shaped grooves inherently have an apex), the grooves (37) being empty of any optical fiber (see Figures 8A-8E) and the apex being exposed, the exposed apex being configured such that placement into said groove (37) of a single mode optical fiber (single mode optical fiber 44; see column 1, lines 21-27; and column 4, lines 18-41) causes said single mode optical fiber (44 in Figure 8F; 44a, 44b in Figures 10A-10B) to fall to said apex (see Figures 8F, 10A and 10B; optical fibers 44, 44a, 44b inherently fall to the apex of the respective V-shaped groove 37 because of the angled sides of the V-shaped groove 37);

    PNG
    media_image1.png
    745
    400
    media_image1.png
    Greyscale


a bank of optical components (a single semiconductor optical element 45 is illustrated in Figures 7A-7B and 8A-8F, which illustrate a manufacturing process, and Tabuchi et al. teaches that a bank of optical components 45a, 45b may alternatively be present, as illustrated in Figures 10A and 10B) placed on the glue (melted solder pellets 49-51, which is considered a metallic glue; see Figures 9A-9C and column 9, line 45, through column 10, line 13) and on the optical sub-assembly (the optical subassembly includes groove 38 and metal pattern 41, which form a mounting location for a semiconductor optical element 45, 45a, 45b; see Figures 8F, 9A-9C, and 10A-10B) externally to said grooves (37) in a direction being optically aligned with inscribed parallel lines of an optical alignment lens (see the Examiner’s Note above regarding product-by-process limitations with respect to claims 1 and 4-7) and thus to said the exposed apex [of each groove] (apex of V-shaped groove 37) to an accuracy of at least one micron, thereby to enable said subsequent placement of said single mode optical fiber (44, 44a, 44b) to bring about alignment with said optical component (45, 45a, 45b) to said accuracy of at least one micron
(
See Figures 7A and 7B and column 7, lines 23-28, wherein the windows 33 and 34 are formed with an accuracy of less than 0.1 microns [micrometers, μm, and microns are all the same unit], wherein the first groove 37 for positioning optical fiber 44 is formed in the first window 33 and the second groove 38 for positioning semiconductor optical element 45 is formed in the second window 34, and thus are formed with an accuracy of less than 1 micron; 
see Figures 8F, 10A and 10B which illustrate the optical fiber(s) 44, 44a, 44b aligned with the optical element(s) 45, 45a, 45b in grooves 37 and 38, respectively, and thus positioned with an accuracy of less than 0.1 microns; 
see column 9, lines 35-37, wherein Tabuchi teaches that semiconductor optical device 45 is a laser; 
see column 1, lines 25-28, wherein Tabuchi et al. discloses that an accuracy of less than 1 micron is required to couple an optical fiber and laser; and 
see column 4, lines 39-42, wherein Tabuchi et al. discloses that the optical fiber is precisely positioned, wherein precise positioning requires an accuracy of less than 1 micron; see column 1, lines 25-28);

    PNG
    media_image2.png
    288
    346
    media_image2.png
    Greyscale


wherein said optical component(s) (45, 45a, 45b) are a laser diode (see column 9, lines 35-44) or a bank of laser diodes (alternatively illustrated in Figure 29; wafer substrate 141, fibers 143, v-grooves 144, subassembly including mounting location for bank of laser diodes 150) with a predetermined separation between each laser diode, and said at least one groove (37, 144) is a sequence of equally spaced grooves (144) having said predetermined separation between each groove (144);
wherein the bank of optical component(s) (45a, 45b) comprises a photo-detector (45b; see Figure 10A, wherein optical fiber 44b in v-groove 37 is coupled to photodetector 45b; see column 10, lines 29-64); and
wherein said at least one component is a laser diode (45a) and a photo detector (45b).  
Tabuchi et al. does not specifically state that the groove(s) (37) is/are empty when the optical element(s) (45, 45a, 45b) is/are aligned with the exposed apex of the groove(s) (37), or that the optical fiber(s) (44, 44a, 44b) is/are subsequently placed, i.e. after placement of the optical component(s) (45, 45a, 45b), which is/are aligned with an exposed apex of an empty groove (37) for receiving the optical fiber (44, 44a, 44b) at a later time. 
Tabuchi (US 5,671,315) further teaches that in the prior art (see Figures 5A and 6A) an optical component (21) is aligned with an empty groove (17) before placement of an optical fiber (20) within the groove (17).  Dorrestein et al. (US 2016/0170155 A1) et al. discloses that an optical component (110; see Figures 1-3) may be aligned with an empty groove (118; see Figures 1 and 2) with subsequent placement of an aligned optical fiber (302) within the groove (118; see Figure 3).  Ogawa et al. (US 2005/0207695 A1) teaches that an optical component (68; see Figures 7A and 7B) may be aligned with an empty groove (61a; see Figure 7A) with subsequent placement of an aligned optical fiber (69; see Figure 7B) within the groove (61a).  Therefore, the process of first aligning an optical element with a groove, and thus with the exposed apex of an empty groove, on a wafer to produce an intermediate assembly for subsequent placement of an optical fiber in the groove to align the optical fiber with the optical element is known to one of ordinary skill in the art.
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to align the optical element(s) (45, 45a, 45b) of Tabuchi et al. with the exposed apex of the empty groove (37) to form an intermediate subassembly with the exposed apex of the empty groove (37) for subsequent placement of the optical fiber(s) (44, 44a, 44b), since this arrangement is known to one of ordinary skill in the art, as suggested by the teachings and illustrations of Tabuchi et al., Dorrestein et al., and Ogawa et al., and since there are a limited number of alternative assembly methods obvious to one of ordinary skill in the art, including first aligning the optical component with the groove and subsequently aligning the optical fiber, first aligning the optical fiber with the groove and subsequently aligning the optical component, or simultaneously aligning the optical fiber and the optical component with the groove, as no other possible arrangement of assembly steps exits, thus presenting a limited number of options all within the technical grasp of a person of ordinary skill in the art; and since the method of aligning the optical component with an empty groove and subsequently placing the optical fiber within the groove is a known alternative assembly method disclosed in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 7; Tabuchi et al. does not specifically disclose a bank of topical components comprising a bank of laser diodes and photodetectors, or a bank of laser diodes and a bank of photodetectors.  Tabuchi et al. does disclose that the bank of optical components may include a laser diode (45a) and a photodetector (45b).  The examiner takes official notices that optical transceivers are routinely formed with banks of laser diodes and banks of photodetectors for the purpose of providing parallel optical communication with laser diodes to transmit a plurality of channels and photodetectors to receive a plurality of channels.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a bank of optical components comprising a bank of laser diodes and photodetectors, or a bank of laser diodes and a bank of photodetectors for the purpose of providing parallel transmission and reception of a plurality of optical channels to increase the transmission and reception capacity of the resulting device.
Regarding claims 8, 11, 13, and 14; Tabuchi et al. discloses a wafer intermediate assembly (see Figures 7A-7B and 8A-8E) comprising:
a micro-optical sub-assembly (the micro-optical subassembly includes groove 38 and metal pattern 41, which form a mounting location for a semiconductor optical element 45, 45a, 45b; see Figures 8F and column 8, lines 50-58; see Figures 9A-9C and 10A-10B); 
at least one groove (37), said groove (37) being a v-shaped groove (see column 7, lines 51-55) comprising an apex (v-shaped grooves inherently have an apex), the apex being alignable with parallel lines inscribed in a lens of an optical alignment system (see the Examiner’s Note above regarding product-by-process limitations in claims 8 and 11-14; the groove and the apex of the groove are inherently alignable with any desired elements);
an optical component (45, 45a, 45b; see Figures 8F, 9A, 10A), the optical component (45, 45a, 45b) being fixed on said micro-optical sub-assembly (see Figures 8F, 9A-9C, and 10A) externally to said groove (37) and in optical alignment with at least one of said parallel lines (see the Examiner’s Note above regarding product-by-process limitations in claims 8 and 11-14) and said apex (apex of v-groove 37; an optical component in alignment with the v-groove 37 is inherently in alignment with the apex of the v-groove) and held in said optical alignment by glue (adhesive / solder; see column 4, lines 28-59, and column 8, line 59, through column 9, line 5), said optical component (45, 45A, 45B) being in alignment with said apex (apex of groove 37) to an accuracy of at least one micron, (
See Figures 7A and 7B and column 7, lines 23-28, wherein the windows 33 and 34 are formed with an accuracy of less than 0.1 microns [micrometers, μm, and microns are all the same unit], wherein the first groove 37 for positioning optical fiber 44 is formed in the first window 33 and the second groove 38 for positioning semiconductor optical element 45 is formed in the second window 34, and thus are formed with an accuracy of less than 1 micron; 
see Figures 8F, 10A and 10B which illustrate the optical fiber(s) 44, 44a, 44b aligned with the optical element(s) 45, 45a, 45b in grooves 37 and 38, respectively, and thus positioned with an accuracy of less than 0.1 microns; 
see column 9, lines 35-37, wherein Tabuchi teaches that semiconductor optical device 45 is a laser; 
see column 1, lines 25-28, wherein Tabuchi et al. discloses that an accuracy of less than 1 micron is required to couple an optical fiber and laser; and 
see column 4, lines 39-42, wherein Tabuchi et al. discloses that the optical fiber is precisely positioned, wherein precise positioning requires an accuracy of less than 1 micron; see column 1, lines 25-28),
the groove (37) being configured with the apex such that insertion of a single mode  optical fiber (44, 44a, 44b; see column 1, lines 21-27; and column 4, lines 18-41) causes the single mode fiber (44, 44a, 44b) to come to rest at said apex (this occurs b/c of the V-shape of the groove, such that the slanted walls forming the V-shape allow the fiber to fall to the apex of the groove), thereby to enable alignment of said single mode optical fiber (44, 44a, 44b) with said optical component (45, 45a, 45b, respectively) by pressing of said single mode optical fiber (44, 44a, 44b) into said groove (37);
wherein said optical component(s) (45, 45a, 45b) are a laser diode (see column 9, lines 35-44) or a bank of laser diodes (alternatively illustrated in Figure 29; wafer substrate 141, fibers 143, v-grooves 144, subassembly including mounting location for bank of laser diodes 150) with a predetermined separation between each laser diode, and said at least one groove (37, 144) is a sequence of equally spaced grooves (144) having said predetermined separation between each groove (144); and
wherein the optical component (45b) is a photo-detector (45b; see Figure 10A, wherein optical fiber 44b in v-groove 37 is coupled to photodetector 45b; see column 10, lines 29-64). 
Tabuchi et al. does not specifically disclose that the groove is empty and the apex is exposed when the optical component is aligned.
Tabuchi further teaches that in the prior art (see Figures 5A and 6A) an optical component (21) is aligned with an empty groove (17) before placement of an optical fiber (20) within the groove (17).  Dorrestein et al. (US 2016/0170155 A1) et al. discloses that an optical component (110; see Figures 1-3) may be aligned with an empty groove (118; see Figures 1 and 2) with subsequent placement of an aligned optical fiber (302) within the groove (118; see Figure 3).  Ogawa et al. (US 2005/0207695 A1) teaches that an optical component (68; see Figures 7A and 7B) may be aligned with an empty groove (61a; see Figure 7A) with subsequent placement of an aligned optical fiber (69; see Figure 7B) within the groove (61a).  Therefore, the process of first aligning an optical element with a groove, and thus with the exposed apex of an empty groove, on a wafer to produce an intermediate assembly for subsequent placement of an optical fiber in the groove to align the optical fiber with the optical element is known to one of ordinary skill in the art.
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to align the optical element(s) (45, 45a, 45b) of Tabuchi et al. with the exposed apex of the empty groove (37) to form a wafer intermediate assembly with the exposed apex of the empty groove (37) for subsequent placement of the optical fiber(s) (44, 44a, 44b), since this arrangement is known to one of ordinary skill in the art, as suggested by the teachings and illustrations of Tabuchi et al., Dorrestein et al., and Ogawa et al., and since there are a limited number of alternative assembly methods obvious to one of ordinary skill in the art, including first aligning the optical component with the groove and subsequently aligning the optical fiber, first aligning the optical fiber with the groove and subsequently aligning the optical component, or simultaneously aligning the optical fiber and the optical component with the groove, as no other possible arrangement of assembly steps exits, thus presenting a limited number of options all within the technical grasp of a person of ordinary skill in the art; and since the method of aligning the optical component with an empty groove and subsequently placing the optical fiber within the groove is a known alternative assembly method disclosed in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi et al. (US 5,671,315) in view of Dorrestein et al. (US 2016/0170155 A1) and Ogawa et al. (US 2005/0207695 A1), and in further view of Hayamizu et al. (US 2006/0110098 A1) and Feng et al. (US 2013/0330034 A1).
Regarding claims 5 and 12; Tabuchi et al., Dorrestein et al., and Ogawa et al. do not specifically teach that at least one optical component of said bank of optical components has a wavelength which is at or higher than 1310 nm.  Optical wavelengths at or near 1310 nm and 1550 nm are conventionally used in optical transmission systems.  For example:  Hayamizu et al. teaches that optical signals having a wavelength of 1550 nm and 1310 nm are employed in an optical module having a fiber (26) within a v-groove (23a) coupled to optical transmission (28) and reception elements (27; see Figure 5, and paragraphs 165 and 167); and Feng et al. teaches that an optical fiber may be coupled to a light source having wavelengths that may include 1310 nm or higher (see paragraph 32).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use at least one  optical component having a wavelength at or higher than 1310 nm for the purpose of generating an optical signal in a commonly used wavelength range for optical transmission systems, since one of ordinary skill could have combined these elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Benoliel (US 2013/0108222 A1) in view of Tabuchi et al. (US 5,671,315); Feng et al. (US 2014/0161396 A1); Eichenberger et al. (US 2003/0072537 A1); and Kato et al. (US 6,220,764 B1).
Regarding claims 1, 4, 6, and 7; Benoliel discloses an optical apparatus intermediate assembly (see Figures 1, 2 and 12) comprising: 
a wafer (silicon fiber locator element 12) having an optical sub-assembly (10; see paragraph 64 and Figures 1-12; the optical apparatus intermediate assembly is formed in step 1 of Figure 12, which teaches first providing an optical component and groove aligned, wherein Figures 1 and 2 illustrate the optical component, Laser Diode, aligned with the V-Groove Fiber Locator wafer, which is empty); 
the wafer (12) has a groove (V-Groove), said groove being a v-shaped groove having an apex (see paragraphs 11 and 17), the groove (V-Groove) being empty of any optical fiber (see Figures 1 and 2; see Step 1 of Figure 12) and the apex being exposed, the exposed apex being configured such that placement into said groove of an optical fiber causes said optical fiber to fall to said apex (see paragraphs 11, 17 and 59; see Figure 12, step 3);
an optical component (laser diode 16 and/or photodetector 22) placed on the optical sub-assembly externally to said groove (V-groove; see Figures 1 and 2) in a direction being optically aligned with inscribed parallel lines of an optical alignment lens (see the Examiner’s note above regarding product-by-process limitations in claims 1 and 4-7) and thus to said exposed apex to an accuracy of at least one micron (see the abstract; see paragraph 17), thereby to enable said subsequent placement of said optical fiber (optical fiber 44) to bring about alignment with said optical component (16, 22) to said accuracy of at least one micron (see the abstract and paragraph 17).  
Benoliel does not specifically disclose:
that the optical component (16, 22) is placed on a layer of glue, 
that a series of grooves (V-grooves) are provided, 
that the optical component is a bank of optical components comprising:
a bank of laser-diodes, a bank of photodetectors, or a bank of laser-diodes and a bank of photodetectors, or 
that the optical fiber is a single-mode fiber.
Tabuchi et al. teaches that metallic glue (heat-activated pellets 40-51) are used to attached an optical component (laser diode 45, 45a and/or photodiode 45b) to a wafer (31; see Figures 9A-9C).  Eichenberger et al. teaches that a bank of laser diodes (26) and a bank of photodiodes (28) may be fixed with an adhesive (see paragraph 41).
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a layer of glue to attach the optical components to the wafer for the purpose of affixing the optical components in an aligned position to maintain maximum coupling efficiency and minimize optical loss.
Tabuchi et al. further teaches that a series of grooves (37 in Figure 10A, 10B; 144 in Figure 29) with a predetermined spacing between grooves may be provided for positioning and aligning multiple optical fibers (44a, 44b, 143) with a bank of optical components (45a and 45b, or 150).  Feng et al. teaches that a plurality of optical fibers (125; see Figures 1A and 1B) are placed in a series of V-grooves with predetermined spacing there-between and coupled to a bank of laser-diodes (111) with a matched predetermined spacing and a bank of photodetectors with a matched predetermined spacing (112) for the purpose of forming a multichannel parallel optical with transmitters (111) and receivers (112; see column 2, lines 5-12) with optical fibers coupled to the transmitters (111) and receivers (112).  Eichenberger et al. teaches that an array of optical fibers (48a, 48b; see Figure 1) are placed in an array of grooves (channels 46) with predetermined spacing to align the fibers with a bank of laser-diodes (transmitter chip 26 with a 4-diode laser array; see paragraph 37) with predetermined spacing and a bank of photodetectors with predetermined spacing (receiver chip 28 with a 4-diode photodetector array) to form a transceiver for parallel optical transmission of a plurality of channels.
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a series of grooves with a predetermined spacing there-between and a bank of optical components, wherein the bank of optical components comprises a bank of laser-diodes with predetermined separation there-between and/or a bank of photodiodes with predetermined separation there-between for the purpose of providing for parallel optical transmission and reception of multiple channels by aligning an array of optical fibers with the bank of transmitters and/or bank of receivers by placing the optical fibers in the grooves.
Optical fibers are necessarily either single-mode or multimode fibers, as understood by one of ordinary skill in the art.  Tabuchi et al. also teaches that single-mode optical fibers are routinely connected to optical components (see column 1, lines 21-28). Kato et al. teaches that optical fibers including single mode and multimode fibers may be used in optical modules in which fibers are aligned with optical elements (see column 5, lines 16-20), and that a single-mode optical fiber (20) may be aligned with and coupled to a laser diode (10; see Figure 1A) for optical coupling there-between.  
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a single-mode optical fiber as the optical fiber in the invention of Benoliel for the purpose of coupling light form the laser diode into a standard, commonly used type of optical fiber, since single mode fibers were known and used in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Benoliel (US 2013/0108222 A1) in view of Tabuchi et al. (US 5,671,315); Feng et al. (US 2014/0161396 A1); Eichenberger et al. (US 2003/0072537 A1); and Kato et al. (US 6,220,764 B1), and in further view of Hayamizu et al. (US 2006/0110098 A1) and Feng et al. (US 2013/0330034 A1).
Regarding claim 5; Benoliel, Tabuchi et al., Feng et al., Eichenberger et al., and Kato et al. do not specifically teach that at least one optical component of said bank of optical components has a wavelength which is at or higher than 1310 nm.  Optical wavelengths at or near 1310 nm and 1550 nm are conventionally used in optical transmission systems.  For example:  Hayamizu et al. teaches that optical signals having a wavelength of 1550 nm and 1310 nm are employed in an optical module having a fiber (26) within a v-groove (23a) coupled to optical transmission (28) and reception elements (27; see Figure 5, and paragraphs 165 and 167); and Feng et al. (US 2013/0330034 A1) teaches that an optical fiber may be coupled to a light source having wavelengths that may include 1310 nm or higher (see paragraph 32).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use at least one optical component having a wavelength at or higher than 1310 nm for the purpose of generating an optical signal in a commonly used wavelength range for optical transmission systems, since one of ordinary skill could have combined these elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Benoliel (US 2013/0108222 A1) in view of Tabuchi et al. (US 5,671,315); Eichenberger et al. (US 2003/0072537 A1); and Kato et al. (US 6,220,764 B1).
Regarding claims 8 and 13; a wafer intermediate assembly (see Figures 1 and 2) comprising:
micro-optical sub-assembly (the micro-optical sub-assembly includes Laser Diode 16 and Photodetector 22 positioned on surfaces or holders); 
at least one groove (V-Groove in Figures 1 and 2; Groove 40 in Figures 4A and 4B), said groove being a v-shaped groove (V-Groove) comprising an apex (42 in Figures 4A and 4B), the apex (42) being alignable with parallel lines inscribed in a lens of an optical alignment system (the apex of the V-Groove is inherently alignable with any desired element; see the examiner’s note above with respect to product-by-process limitations in claims 8 and 11-14); 
an optical component (Laser Diode 16 and/or Photo Detector 22), the optical component (16, 22) being fixed on said micro-optical sub-assembly externally to said groove (V-groove; see Figures 1 and 2) and in optical alignment with at least one of said parallel lines (see the examiner’s note above regarding product-by-process limitations of claims 8 and 11-14; the lens that includes the parallel lines is part of an assembly device, not part of the wafer sub-assembly) and said apex (42), the groove (V-Groove 12) being empty and said apex (42) being exposed (see Figures 1 and 2), said optical component (16, 22) being in alignment with said apex (42; the examiner notes that when if the optical component is in alignment with the V-Groove, the optical component is inherently in alignment with the apex of the V-Groove) to an accuracy of at least one micron (see the abstract and paragraph 17), the groove (V-Groove) being configured with the apex (42) such that insertion of a optical fiber (44; see Figure 4A and 4B) causes the fiber to come to rest at said apex (42), thereby to enable alignment of said optical fiber (44) with said optical component (16 and/or 22) by pressing of said single mode optical fiber (44) into said groove (V-Groove); and
wherein said optical component is a photo-detector (Photo Detector 22).
Benoliel does not specifically disclose:
that the optical component (16, 22) is held in alignment by glue, or
that the optical fiber is a single-mode fiber.
Tabuchi et al. teaches that metallic glue (heat-activated pellets 40-51) is used to attach an optical component (laser diode 45, 45a and/or photodiode 45b) to a wafer (31; see Figures 9A-9C).  Eichenberger et al. teaches that a bank of laser diodes (26) and a bank of photodiodes (28) may be fixed with an adhesive (see paragraph 41).
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a layer of glue to attach the optical components to the wafer for the purpose of affixing the optical components in an aligned position to maintain maximum coupling efficiency and minimize optical loss.
Optical fibers are necessarily either single-mode or multimode fibers, as understood by one of ordinary skill in the art.  Tabuchi et al. also teaches that single-mode optical fibers are routinely connected to optical components (see column 1, lines 21-28). Kato et al. teaches that optical fibers including single mode and multimode fibers may be used in optical modules in which fibers are aligned with optical elements (see column 5, lines 16-20), and that a single-mode optical fiber (20) may be aligned with and coupled to a laser diode (10; see Figure 1A) for optical coupling there-between.  
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a single-mode optical fiber as the optical fiber in the invention of Benoliel for the purpose of coupling light form the laser diode into a standard, commonly used type of optical fiber, since single mode fibers were known and used in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Benoliel (US 2013/0108222 A1) in view of Tabuchi et al. (US 5,671,315); Eichenberger et al. (US 2003/0072537 A1); Kato et al. (US 6,220,764 B1); and Feng et al. (US 2014/0161396 A1).
	Regarding claims 11 and 14; Benoliel teaches that the optical component is a laser diode (Laser Diode 16; see Figures 1 and 2) and a Photo Detector (22), but does not teach that the optical component may be a bank of laser diodes with a predetermined separation between each laser diode, a bank of laser diodes and photodetectors, or a bank of laser diodes and a bank of photodetectors; and that at least one groove is a sequence of equally spaced grooves having said predetermined separation between each groove.  
Tabuchi et al. further teaches that a series of grooves (37 in Figure 10A, 10B; 144 in Figure 29) with a predetermined spacing between grooves may be provided for positioning and aligning multiple optical fibers (44a, 44b, 143) with a bank of optical components (45a and 45b, or 150).  Feng et al. teaches that a plurality of optical fibers (125; see Figures 1A and 1B) are placed in a series of V-grooves with predetermined spacing there-between and coupled to a bank of laser-diodes (111) with a matched predetermined spacing and a bank of photodetectors with a matched predetermined spacing (112) for the purpose of forming a multichannel parallel optical with transmitters (111) and receivers (112; see column 2, lines 5-12) with optical fibers coupled to the transmitters (111) and receivers (112).  Eichenberger et al. teaches that an array of optical fibers (48a, 48b; see Figure 1) are placed in an array of grooves (channels 46) with predetermined spacing to align the fibers with a bank of laser-diodes (transmitter chip 26 with a 4-diode laser array; see paragraph 37) with predetermined spacing and a bank of photodetectors with predetermined spacing (receiver chip 28 with a 4-diode photodetector array) to form a transceiver for parallel optical transmission of a plurality of channels.
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a series of grooves with a predetermined spacing there-between and a bank of optical components, wherein the bank of optical components comprises a bank of laser-diodes with predetermined separation there-between and/or a bank of photodiodes with predetermined separation there-between for the purpose of providing for parallel optical transmission and reception of multiple channels by aligning an array of optical fibers with the bank of transmitters and/or bank of receivers by placing the optical fibers in the grooves.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Benoliel (US 2013/0108222 A1) in view of Tabuchi et al. (US 5,671,315); Eichenberger et al. (US 2003/0072537 A1); Kato et al. (US 6,220,764 B1), and Feng et al. (US 2014/0161396 A1), and in further view of Hayamizu et al. (US 2006/0110098 A1) and Feng et al. (US 2013/0330034 A1).
Regarding claim 12; Benoliel, Tabuchi et al., Eichenberger et al., Kato et al. and Feng et al.do not specifically teach that at least one optical component of said bank of optical components has a wavelength which is at or higher than 1310 nm.  Optical wavelengths at or near 1310 nm and 1550 nm are conventionally used in optical transmission systems.  For example:  Hayamizu et al. teaches that optical signals having a wavelength of 1550 nm and 1310 nm are employed in an optical module having a fiber (26) within a v-groove (23a) coupled to optical transmission (28) and reception elements (27; see Figure 5, and paragraphs 165 and 167); and Feng et al. (US 2013/0330034 A1) teaches that an optical fiber may be coupled to a light source having wavelengths that may include 1310 nm or higher (see paragraph 32).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use at least one optical component having a wavelength at or higher than 1310 nm for the purpose of generating an optical signal in a commonly used wavelength range for optical transmission systems, since one of ordinary skill could have combined these elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the previous rejections did not include an explicit rejection of claim 7.  
The version of claim 7 filed on November 29, 2021, which was addressed in the most recent Final rejection mailed on December 9, 2021, read:
“ 7. (Previously Presented) The optical apparatus intermediate assembly of claim 1, wherein said at least one optical component is a laser diode and a photo3 detector, or a bank of laser diodes and photodetectors, or a bank of laser diodes and a bank of photodetectors.”
Page 18 of the previous Office action addresses claim 7 in lines 4-7, which reads: 
“  wherein said at least one optical component is a laser diode (45a) and a photo detector (45b; see Figure 10A; see column 10, lines 29-64), or a bank of laser diodes and photodetectors, or a bank of laser diodes and a bank of photodetectors”. 
The examiner notes that only one of the claimed optical components listed in alternative, i.e. with “or” between them, is required to reject the previously presented version of claim 7.  
Claim 7 has been amended in both of the amendments filed on June 9, 2022 and August 17, 2022.  The present version of independent claim 1 and dependent claim 7 require a bank of optical components wherein the prior version did not.  
For clarity, claim 7, as presently amended, has been addressed individually in the present Office action.
Applicant states that “the bank of components of claim 7 is included in claim 1, as the feature has never been rejected, and thus is prima facie allowable.”
This is an erroneous conclusion, as the prior versions of claims 1 and 7 only listed a bank of optical components in alternative, i.e. separated by “or” from a list of other possible optical component configurations, and thus was not actually required by the previous claim language, and therefore is not prima facie allowable.
Applicant states that the components in the bank each have their own groove.  A multiplicity of components each with their own v-shaped groove is not taught or suggested in the prior art.
The claims are drafted in a broad manner.  Claim 1, for example, states that “a bank of optical components placed… in a direction being optical aligned… to said exposed apexes” in lines 11-13.  This is not exactly equivalent to “a multiplicity of components each with their own v-shaped groove.”  Thus, Applicant is arguing limitations not explicitly claimed.  However, the prior art is replete with examples of a multiplicity of optical components (laser diodes and/or photodiodes, etc.) aligned with a series of V-shaped grooves, and thus the apexes of the V-shaped grooves.  These limitations have been addressed in the rejections set forth above.
Applicant has stated that the claims are amended to include the state of the grooves being in alignment with lines of an optical lens, see Figure 13 and associated description.
The lens and the lines of the optical lens do not form a portion of the optical apparatus intermediate assembly of claims 1 and 4-7 or the wafer intermediate assembly of claims 8 and 11-14.
As explained in the Notice of Informal or Non-Responsive Amendment mailed June 17, 2022, the optical lens is only present in the assembly apparatus, i.e. the apparatus used to assemble and align the components of the present device.  The assembly apparatus is not part of the present device.  Thus, the lens and the parallel lines formed thereon bear no patentable weight towards an assembled intermediate device which does not include a lens with parallel lines.  
One may align an element of the claimed intermediate device with any element that is not part of the device for any purpose one can conceive of at any point during a manufacturing and assembly process, but the elements that are not part of the assembled device, which is being claimed, do not have patentable weight for the reason that they are not actually part of the device being claimed, but are part of an assembly apparatus and/or process for assembling, which is not presently claimed, and which is drawn to a separate invention.
Please see the Examiner’s Notes above regarding Product-by-Process limitations.
Applicant states that “[a]s described in Fig. 13, the groove is claimed in the state of being aligned with such parallel lines and accordingly optical magnification may be used to assist with alignment of the component.  Combining the optical lens with parallel lines makes the alignment process much simpler and more precise.”
Figure 13 is a simplified schematic diagram illustrating apparatus according to the present embodiments having an alignment lens 122 with lens grooves (see lines 30-31 on page 5 of the specification of the present application).  Thus, Figure 13 illustrates an assembly apparatus.  The present invention is not drawn to the assembly apparatus.
Combining the optical lens with parallel lines to make the alignment process much simpler and more precise is a step of an alignment process using an assembly apparatus, neither of which are part of the assembled intermediate device.  
The assembled intermediate device includes the optical component aligned with a v-groove in a wafer.  Applicant is arguing the assembly process and/or the assembly apparatus, not the device structure, and thus Applicant’s arguments are not directed to the claimed device.
Applicant states that the claim covers the intermediate structure that exits as the component is aligned with the parallel lines, and the groove prior to placement of the optical fibers, although the parallel lines are not in themselves part of the claim, that the prior art teaches no such state of being in alignment with grooves of a lens.  
Applicant is arguing an assembly process step, i.e. alignment with the lens having parallel lines, and an assembly apparatus, i.e. the lens with parallel lines, both of which are not part of the claimed intermediate device.  
Additionally, the examiner notes that grooves of a lens are not part of the claimed intermediate device.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874